Citation Nr: 0330893	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-12 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic lumbosacral strain with herniated disc, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board on appeal from an April 2002  rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).

Procedural history

The veteran served on active duty from August 1970 to August 
1974.
He was granted service connection for chronic lumbosacral 
stain in an August 1975 rating decision.

In May 2001, the RO received the veteran's claim for 
increased disability rating for chronic lumbosacral strain, 
which was evaluated at that time as 20 percent disabling.  
In an April 2002 rating decision, the RO granted an 
increased rating, 40 percent disabling.  The veteran 
disagreed with the rating decision and initiated this 
appeal.  The appeal was perfected by the filing of a 
substantive appeal (VA Form 9) in August 2002.


REMAND

The veteran is seeking a rating in excess of the currently 
assigned 40 percent for chronic lumbosacral strain with 
herniated disc.  For reasons expressed immediately below, 
the Board believes that additional evidentiary and 
procedural development is necessary and that a remand is 
required.

Karnas considerations

Where laws or regulations change after a claim has been 
filed and before the administrative or judicial process has 
been concluded, the version more favorable to the  appellant 
will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991); see also VAOPGCPREC. 3-2000.

Since the August 2002 Statement of Case (SOC), there have 
been significant changes to the rating criteria which do not 
appear to have been communicated to the veteran.  The rating 
criteria for intervertebral disc syndrome, Diagnostic Code 
5293, were revised in August 2002, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  In 
addition, the general rating formula for diseases and 
injuries of the spine was recently amended, effective 
September 26, 2003.  
See 68 Fed. Reg. 51454 (August 27, 2003). 

Under the circumstances here presented, the Board believes 
that it would not be appropriate to adjudicate the veteran's 
increased rating claim without first allowing the agency of 
original jurisdiction (AOJ) to evaluate the disability under 
the revised criteria.  If the decision is unfavorable to the 
veteran, he is entitled to be informed of the revised 
regulations and to submit evidence and argument thereon.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].

Additional medical evidence

After the RO certified the veteran's appeal to the Board and 
transferred the claims file the veteran submitted a 
consultation sheet from a physician at the Elmira, New York 
VA Medical Center (VAMC) in November 2002.  In February 
2003, the veteran requested that copies of his treatment 
reports from the Elmira VAMC be obtained, asserting that he 
was treated there recently for chronic lumbosacral disc 
disease since the appeal process began.  

The record additionally reflects a July 2003 communication 
from a Decision Review Officer at the Buffalo RO, informing 
the Board that the veteran's representative is requesting 
that VA obtain additional VA treatment records in support of 
the veteran's appeal.  It is unclear exactly what treatment 
records the veteran's representative is referring to, and it 
may be that this is merely a reiteration of the previous 
request that records from the Elmira VAMC be obtained.  In 
any event, it is the obligation of VA to obtain any records 
from a VAMC.  See 38 C.F.R. § 3.159(c)(2), (c)(3); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.

The Board additionally observes in passing that the veteran 
has submitted additional evidence directly to the Board, 
accompanied by waiver of review by the AOJ.  This remand 
will, however, enable the AOJ to evaluate this evidence in 
conjunction with it readjudication of the veteran's claim.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  The veteran should be contacted and 
asked to provide the names and locations 
of all health care providers who have 
examined or treated him for lumbosacral 
disorders.  VBA should then attempt to 
secure all such records, including from 
the VAMC  in Elmira, New York.  Any 
records so obtained should be associated 
with the veteran's VA claims folder.  

2.  After reviewing any medical evidence 
so obtained, and taking into 
consideration recent changes in the 
rating criteria, VBA should consider 
whether additional physical  examination 
is necessary in order to re-evaluate the 
veteran's claim.  The report of any 
additional testing and examination which 
may be completed should be associated 
with the veteran's VA claims folder.  

3.  VBA must review the claims file and 
ensure that all appropriate notification and 
other action required by the VCAA, 
VA regulations and court decisions is 
completed.  
Thereafter, VBA should readjudicate the 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case with the 
revised spinal regulations.  The veteran 
should be given an appropriate opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



